Citation Nr: 0103402	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-24 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than July 9, 1991, 
for a grant of service connection for asthma.


REPRESENTATION

Appellant represented by:	R. Michael Kelly, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which granted service connection 
for asthma, effective from July 9, 1991.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The Board issued an August 1990 decision finding that 
there was no new and material evidence to reopen the 
veteran's claim of entitlement to service connection for 
asthma.

3.  On July 9, 1991, the RO received the veteran's claim of 
new and material evidence to reopen his previously denied 
claim of entitlement to service connection for asthma.


CONCLUSION OF LAW

Criteria for entitlement to an effective date prior to July 
9, 1991, for a grant of service connection for asthma have 
not been met. 38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.156, 3.400(q)(ii) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
prior to July 9, 1991, for his service-connected asthma.  He 
essentially asserts that service connection for asthma should 
be effective from the date of his discharge from service.  
The Board is satisfied that the VA has fulfilled the duty to 
assist the veteran develop the claim and that the evidence of 
record is sufficient to support an equitable decision in this 
appeal.

As a general rule, the effective date for a disability 
compensation award arising from an original claim, a claim to 
reopen after final disallowance or a claim for an increased 
rating, is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400(r) (2000).  Where new 
and material evidence appears within an applicable appeal 
period or prior to the issuance of an appellate decision and 
vitiates a former decision denying a claim, the effective 
date of compensation reverts back to the later of either the 
date of the original claim or the date entitlement arose.  38 
C.F.R. §§ 3.156(b), 3.400(q)(1)(i) (2000).  Where new and 
material evidence appears after a disallowance decision 
becomes final, the effective date of a subsequent award of 
benefits is the later of either the date of the new claim or 
the date entitlement arose.  38 C.F.R. § 3.400(q)(1)(ii).  
Where new and material evidence consists of service 
department records which had been lost or mislaid at the time 
of disposition of the original claim, well-established VA 
policy directs an award of benefits based upon the date of 
the original claim.  38 C.F.R. § 3.400(q)(2); Spencer v. 
Brown, 4 Vet. App. 283, 293 (1993), citing VA G.C. Digested 
Opinion, July 17, 1984, (supplemental service department 
records correcting prior erroneous reports support awarding 
benefits retroactive to the veteran's original claim).

The procedural history of this issue is as follows:  In May 
1964, upon discharge from service, the veteran submitted his 
first claim of entitlement to service connection for asthma.  
The RO denied the claim by a May 1964 rating decision which 
found the veteran's asthma to have preexisted service and not 
to have been aggravated by service.  Over about the next 25 
years, the veteran frequently reasserted his claim and 
presented additional evidence, resulting in at least 27 
subsequent RO rating decisions and nine Board decisions on 
this matter between September 1969 and August 1990.  In 
August 1990 the Board found absence of new and material 
evidence to reopen the veteran's service connection claim.  
That decision was final.  See 38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2000).  The veteran submitted 
another new-and-material-evidence claim which the RO received 
in July 9, 1991.  He perfected an appeal of the RO's April 
1992 decision finding no new and material evidence and 
declining to reopen the claim.  Although in July 1994 the 
Board again declined to reopen the claim, a July 1995 order 
from the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims) (court) 
vacated that decision and remanded the matter back to the 
Board.  After remanding the case back to the RO in February 
1996 and again in August 1997, the Board granted the veteran 
service connection for asthma in January 1999.  In support of 
the decision to grant service connection the Board cited a 
1998 medical expert opinion, 1996 VA examination reports and 
lay evidence.  The RO effectuated the Board decision in a 
February 1999 rating decision evaluating the asthma 
disability and assigning an effective date for service 
connection of July 9, 1991, the date of the new-and-material-
evidence claim immediately following the Board's August 1990 
final decision denying the previous such claim.

The Board finds no record evidence supporting assignment of a 
service connection effective date earlier than July 9, 1991, 
for the veteran's asthma.  There is no evidence calling into 
question the finality of the August 1990 Board denial.  
Neither is there evidence of reappearance of lost or mislaid 
service records, or of erroneous service records.  Moreover, 
the medical evidence upon which the Board granted service 
connection in January 1999 is dated from and after 1996.  In 
consideration of the foregoing, the record affords no 
possible basis for an effective date for service connection 
for asthma prior to July 9, 1991, the date on which the RO 

received the veteran's reopened claim.  See 38 C.F.R. § 
3.400(q)(1)(ii).  Accordingly, the Board must deny the 
veteran's claim for an earlier effective date.


ORDER

An effective date of earlier than July 9, 1991, for service 
connection for asthma is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

